Name: Decision of the EEA Joint Committee No 108/98 of 1 December 1998 amending Annex IX (financial services) to the EEA Agreement
 Type: Decision
 Subject Matter: financial institutions and credit;  civil law;  business organisation;  management;  free movement of capital
 Date Published: 1999-10-28

 Avis juridique important|21999D1028(03)Decision of the EEA Joint Committee No 108/98 of 1 December 1998 amending Annex IX (financial services) to the EEA Agreement Official Journal L 277 , 28/10/1999 P. 0043 - 0043DECISION OF THE EEA JOINT COMMITTEENo 108/98of 1 December 1998amending Annex IX (financial services) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex IX to the Agreement was amended by Decision of the EEA Joint Committee No 74/98 of 17 July 1998(1);Whereas Directive 98/31/EC of the European Parliament and of the Council of 22 June 1998 amending Council Directive 93/6/EEC on the capital adequacy of investment firms and credit institutions(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following shall be added in point 30a (Council Directive 93/6/EEC) in Annex IX to the Agreement before the adaptations: ", as amended by :- 398 L 0031: Directive 98/31/EC of the European Parliament and of the Council of 22 June 1998 (OJ L 204, 21.7.1998, p. 13) as corrected by OJ L 248, 8.9.1998, p. 20."Article 2The texts of Directive 98/31/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 2 December 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA Section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 1 December 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 172, 8.7.1999, p. 53.(2) OJ L 204, 21.7.1998, p. 13.